Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-3 and 6-8, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a presentation method for presenting a time period for each of a plurality of time bands obtained by dividing one day into the plurality of time bands to measure a blood glucose level, the presentation method comprising: acquiring first information, the first information including a measurement result in which a glucose level of a user is measured with a time interval using a first measurement device and a measurement time at which the measurement result was acquired; determining, based on a comparison result obtained by comparing the first information with a predetermined threshold of the glucose level and a preset period, the time period for each of the plurality of time bands for the user to measure the blood glucose level by using a second measurement device; acquiring second information, the second information including a measurement result for a blood glucose level of the user by the second measurement device and a measurement time at which the measurement result was acquired; determining, based on the second information, a number of measurements measured by the second measurement device for each of the plurality of time bands; and in a case in which there is a time band that has a number of measurements that is equal to or fewer than a predetermined number of measurements, determining the time period for each time band that has a number of measurements that is equal to or fewer than the predetermined number of measurements, and presenting the time period for each of a plurality of time bands at a display, in the context as claimed.

Regarding claim 9, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a presentation device comprising: an acquisition section acquiring first information, the first information including a measurement result in which a glucose level of a user is measured with a time interval using a first measurement device and a measurement time at which the measurement result was acquired; a determination section determining, based on a comparison result obtained by comparing the first information with a predetermined threshold of the for each of a plurality of time bands obtained by dividing one day into the plurality of time bands for the user to measure a blood glucose level by using a second measurement device; wherein: the acquisition section acquires second information, the second information including a measurement result for a blood glucose level of the user by the second measurement device and a measurement time at which the measurement result was acquired, the determination section determines, based on the second information, a number of measurements measured by the second measurement device for each of the plurality of time bands, in a case in which there is a time band that has a number of measurements that is equal to 4Application No. 16/035,057 Attorney Docket No. 740165-000500 or fewer than a predetermined number of measurements, the determination section determines the time period for each time band that has a number of measurements that is equal to or fewer than the predetermined number of measurements, and a presentation section presenting the time period for each of a plurality of time bands at a display, in the context as claimed.

Regarding claim 10, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose a non-transitory computer readable medium storing a program that is executable by a computer to perform a process for each of a plurality of time bands obtained by dividing one day into the plurality of time bands to measure a blood glucose level, the process comprising: acquiring first information, the first information including a measurement result in which a glucose level of a user is measured with a time interval using a first measurement device and a measurement time at which the measurement result was acquired; determining, based on a comparison result obtained by comparing the first information with a predetermined threshold of the glucose level and a preset period, the time period for each of the plurality of time bands for the user to measure the blood glucose level by using a second measurement device; acquiring second information for each of the plurality of time bands, the second information including a measurement result for a blood glucose level of the user by the second measurement device and a measurement time at which the measurement result was acquired; determining, based on the second information, a number of measurements measured by the second measurement device for each of the plurality of time bands; in a case in which there is a time band that has a number of measurements that is equal to 5Application No. 16/035,057 Attorney Docket No. 740165-000500 or fewer than a predetermined number of measurements, determining the time period for each of the time bands that has a number of measurements that is equal to or fewer than the predetermined number of measurements; and presenting the time for each of a plurality of time bands at a display, in the context as claimed.

The closest prior art of WO 2014/106263 A2 (Dunn et al.), US 2015/0018633 (Kovachev et al.), US 2010/0069730 (Bergstrom et al.), US 2015/0289823 (Rack-Gomer et al.), and US 2011/0053121 (Heaton) fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683